Filed 3/21/22 P. v. Contreras CA4/1


                 NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.



               COURT OF APPEAL, FOURTH APPELLATE DISTRICT

                                                 DIVISION ONE

                                         STATE OF CALIFORNIA



THE PEOPLE,                                                          D078940

         Plaintiff and Respondent,

         v.                                                          (Super. Ct. No. SCS313701)

CHRISTOPHER CONTRERAS,

         Defendant and Appellant.


         APPEAL from a judgment of the Superior Court of San Diego County,
Michael J. Popkins, Judge. Affirmed in part, reversed in part, and remanded
with directions.
         Deanna L. Lopas, under appointment by the Court of Appeal, for
Defendant and Appellant.
         Rob Bonta, Attorney General, Lance E. Winters, Chief Assistant
Attorney General, Julie L. Garland, Assistant Attorney General, Michael
Pulos, Britton Lacy and Teresa Torreblanca for Plaintiff and Respondent.
      After cutting his ex-girlfriend with a knife, Christopher Contreras pled
guilty to assault by means of force likely to cause great bodily injury

involving domestic violence (Pen. Code1, §§ 245, subd. (a)(4), 1203.097). The
superior court suspended imposing sentence and placed Contreras on three
years’ formal probation.
      On appeal, Contreras challenges several conditions of his probation.
One (condition 6n) requires that he submit his cell phone to warrantless
search. Based on In re Ricardo P. (2019) 7 Cal.5th 1113, 1122 (Ricardo P.),
we conclude the cell phone search condition is invalid. But we reject on
forfeiture grounds his other challenges to conditions requiring (1) that he
submit other electronic devices to search; and (2) that he participate in
“treatment, therapy, counseling, or other course of conduct as suggested by
validated assessments tests.”
      The trial court also imposed various fees and assessments. Contreras
contends, the Attorney General concedes, and we agree that in light of recent
legislation, the $1,433 presentence probation report fee and the $176/month
probation supervision fee are uncollectable. The parties also agree that the
$30 criminal conviction and $40 court operations assessments should have
been entered separately and not as probation conditions.
      In sum, we will remand with directions to modify the probation order to
(1) delete “cell phone” from condition 6n; (2) vacate the presentence probation
report fee and the probation supervision fee to the extent each was unpaid as
of July 1, 2021; and (3) eliminate the criminal conviction and court operations
assessments as conditions of probation. In all other respects, the judgment is
affirmed.


1     Undesignated statutory references are to the Penal Code.
                                       2
             FACTUAL AND PROCEDURAL BACKGROUND 2
      In November 2019, Contreras’s ex-girlfriend, Sarah R., was in her
parked car at a gasoline station. Contreras walked towards her carrying a
“sharp pointed metal object” and “made a stabbing motion” into the open
driver’s side window. Sarah sustained a half-inch abrasion to her arm.
      Contreras was arrested after being identified from surveillance video.
He pled guilty to assault by means of force likely to produce great bodily
injury involving domestic violence, and in exchange the prosecutor dismissed
other related charges. The court also entered a criminal protective order
providing, among other things, that Contreras “must have no personal,
electronic, telephonic, or written contact” with Sarah.
                                DISCUSSION
A.    The Cell Phone Search Condition is Invalid and Defense Counsel’s
      Objection Sufficiently Preserved the Issue for Appeal.
      The probation officer asked the court to impose condition 6n, requiring
Contreras to submit his “person, vehicle, residence, property, personal effects,
computers[,] recordable media [and] and cellphone to search at any time with
our without a warrant, and with or without reasonable cause . . . .” According
to the officer, this was necessary to ensure Contreras complies with the
criminal protective order by “not contacting the victim and harassing her in
any way.”
      Although condition 6n encompasses a variety of electronic devices
including “computers and recordable media,” defense counsel objected only to
“electronic searches of [Contreras’s] cell phone.” After asserting that the risk
of Contreras contacting Sarah was “very di minimus” and “[could] be
addressed in other manners,” counsel explained, “When you look at the

2     The facts are taken from the probation report. (See People v. Barasa
(2002) 103 Cal.App.4th 287, 290, fn. 1.)
                                       3
amount of private information and privacy concerns that have to do with
searching somebody’s cell phone, I think that the request for the purpose that
is asked is overbroad.” Rejecting that argument, the court imposed the cell
phone condition, stating it was “the only way” to enforce the order prohibiting
Contreras from contacting Sarah. As explained below, the court erred.
      A probation condition is invalid where it is: (1) not reasonably related
to the defendant’s crime, (2) relates to conduct that is otherwise legal, and
(3) requires or forbids conduct not reasonably related to preventing future
criminality. (People v. Lent (1975) 15 Cal.3d 481, 486 (Lent).) Here, there is
no relationship between the use of a cell phone and the assault on Sarah.
And obviously, using a cell phone is otherwise legal. Accordingly, the
challenged condition is valid only if it regulates conduct that is reasonably
related to Contreras’s future criminality.
      The application of the third Lent factor to an electronic device search
condition was the centerpiece of Ricardo P. There, a juvenile who committed
a burglary challenged a probation condition allowing warrantless searches of
his electronic devices. (Ricardo P., supra, 7 Cal.5th 1113.) The trial court
justified the condition on the grounds that it would facilitate monitoring the
juvenile’s compliance with probation terms prohibiting drug use. Although
there was no evidence that the juvenile had used his phone to purchase
drugs, the trial court reasoned that in general, juveniles use their phones to
buy drugs and brag about drug use online. (Id. at pp. 1119‒1120.) Striking
the search condition, the Supreme Court observed that “requiring a
probationer to surrender electronic devices and passwords to search at any
time is . . . burdensome and intrusive, and requires a correspondingly
substantial and particularized justification.” (Id. at p. 1126.)
Reasonableness necessitates “more than just an abstract or hypothetical


                                        4
relationship between the probation condition and preventing future
criminality.” (Id. at p. 1121.) Thus, under Ricardo P., “there must be a
specific relationship—grounded in the facts of the case—between the
condition and preventing future criminality.” (People v. Cota (2020) 45
Cal.App.5th 786, 790 (Cota).)
      The same concerns involved in Ricardo P. also exist here. Under
condition 6n, Contreras’s cell phone can be searched at any time without a
warrant. As in Ricardo P., the trial court imposed the condition to facilitate
monitoring his compliance with other probation terms—here, a no contact
order. In both cases, the condition was premised on a general assumption.
In Ricardo P., the trial court assumed that drug users routinely buy drugs
using their cell phone. Here, the court assumed that if Contreras tried to
contact Sarah, he would use his cell phone. The assumption is undoubtedly a
reasonable one in general. Almost everyone—and especially those in their
mid-20’s like Contreras—uses a cell phone for communicating.
      But under Ricardo P., generalizations like this are not enough. There
must instead be a case-specific nexus between the use of the electronic device,
the defendant, and his criminality. Here, however, there is none. Nothing
connects Contreras’s use of a use of a cell phone with his assault.
Additionally, Contreras has no criminal history, and there is nothing in the
record even hinting that his assault was in any way related to his use of a cell
phone. Nor was there even any evidence that he had ever used a cell phone
to harass or contact Sarah in the period leading up to the assault or at any
time after. The requisite case-specific rationale to support a blanket search
condition of Contreras’s cell phone is simply lacking.
      In seeking to uphold the search condition, the Attorney General first
contends Contreras forfeited the point by objecting only on the grounds that


                                       5
the cell phone condition was “unconstitutionally overbroad” and not that it
was unreasonable under Lent and Ricardo P. Although it is true that counsel
did not say “Lent” or “Ricardo P.,” in a criminal case an objection “ ‘will be
deemed preserved if, despite inadequate phrasing, the record shows that the
court understood the issue presented.’ ” (People v. Flores (2020) 9 Cal.5th
371, 397.) Here, although defense counsel did not mention the controlling
cases by name, he invoked their underlying principles, stating (1) there was
no evidence that Contreras had tried to contact Sarah using his phone, and
(2) the intrusion into “private information and privacy concerns” was
disproportional to the “di minimus” risk of noncompliance. Moreover, the
trial court’s ruling—that the search condition was valid because it would
facilitate ensuring compliance with the criminal protective order—
demonstrates it understood the crux of counsel’s objection. The issue was
sufficiently preserved for appeal. (People v. Bryant (2019) 42 Cal.App.5th
839, 844, fn. 3 [objection stating there was “ ‘no criminal conduct involving a
cell[ ] phone’ ” and there was not a “ ‘proper showing of need to impose this
term’ ” sufficient to preserve Lent and Ricardo P. issue on appeal].)
      That said, we do agree with the Attorney General’s secondary forfeiture
argument. He correctly notes that condition 6n includes not only cell phones,
but also “computers and recordable media.” But defense counsel only
objected to searches of Contreras’s cell phone—not to searches of computers
or even electronic devices in general. For example, after addressing the
marijuana condition, counsel stated, “The other objection that we have is for
electronic searches of his cell phone.” Later, counsel concluded his argument
by stating, “so we would be objecting in regards [(sic)] to cell phones.”
      It is a bit unclear from Contreras’s opening brief whether his appellate
argument on condition 6n extend beyond cell phones to other electronic


                                        6
devices. At one point the brief appears to be limited, stating, “The cell phone
search condition is invalid because it violates all three prongs of the Lent
test.” But elsewhere the brief states, “the electronics search condition is
unreasonable under Lent’s third prong and must be stricken.”
      Because trial counsel unequivocally and specifically limited the
objection to cell phones, we agree with the Attorney General that to the
extent Contreras now seeks for the first time on appeal in include other
electronic devices, the claim is forfeited. (See People v. Welch (1993) 5 Cal.4th
228, 235 (Welch); People v. Moran (2016) 1 Cal.5th 398, 403, fn. 5
[“probationers are well advised to object at sentencing to conditions they find
improper or unjustified, thereby ensuring they have preserved the issue for
appeal”].)
      Turning to the merits as applied solely to cell phones, the Attorney
General asserts that the search condition is valid because it “will help ensure
that [Contreras] complies” with the criminal protective order and is a
“necessary tool for effective supervision.”
      We fully appreciate that warrantless searches of Contreras’s cell phone
would facilitate monitoring compliance with the no-contact order. But as we
explained in Cota, “Mere convenience in monitoring a [probationer’s] conduct,
coupled with generic descriptions of how some people use cell phones, are not
sufficient to render this burden on [a probationer’s] privacy interests
reasonable.” (Cota, supra, 45 Cal.App.5th at p. 791.)
      Similarly, we do not minimize the seriousness of Contreras’s crime, nor
the legitimate need to monitor his compliance with the no contact protective
order. But in Ricardo P., the Supreme Court determined that where, as here,
there is no case-specific nexus between the electronic device and future
criminality, allowing a blanket search goes too far. “ ‘[T]his wide-ranging


                                        7
search clause burdens [Contreras’s] privacy in a manner substantially
disproportionate to the . . . legitimate interest in monitoring [his] compliance
with’ ” the no-contact order. (In re Amber K. (2020) 45 Cal.App.5th 559,

567.)3
B.    Contreras Forfeited His Claim That Condition 7b Impermissibly
      Delegates Discretion to a Probation Officer.
      In probation condition 7b, the court required Contreras to “[p]articipate
in treatment, therapy, counseling, or other course of conduct as suggested by
validated assessment tests.” Although defense counsel did not object in the
trial court, on appeal Contreras contends this condition “violates the
separation of powers doctrine and is void for vagueness.” He concedes that
the trial court “had the authority” to order specified assessments and
treatments, but claims the court “erred by delegating that specification to
probation.”
      This claim is also forfeited. (Welch, supra, 5 Cal.4th at pp. 234–235.)
To the extent Contreras had any concerns about the court delegating
authority to the probation officer, he could have objected and asked the trial
court to address those concerns when condition 7b was imposed. By
accepting this term without objection, Contreras prevented the trial court
from being able to narrow its scope had that been appropriate. The purpose
of the forfeiture rule is to avoid precisely this situation—where an objection
would have permitted the trial court to address the concern and/or make a
better record to support the court’s decision. (See In re Sheena K. (2007) 40
Cal.4th 875, 881 (Sheena K.).)


3       Because the cell phone search condition is invalid under Lent, it is
unnecessary to address Contreras’s alternative claim that the condition is
unconstitutionally overbroad. (See Cota, supra, 45 Cal.App.5th at p. 791,
fn. 5.)
                                       8
      In any event, even if we were to exercise our discretion to consider the
claim, we would conclude that the challenged condition is a reasonable and
appropriate delegation of authority. The court is statutorily required
to delegate authority over probationers to probation officers. (§ 1203.1, subd.
(j).) The pragmatic reason is that the goals of probation include reformation
and rehabilitation of the probationer—and a trial court “is poorly equipped to
micromanage selection of a [treatment or counselling] program.” (People v.
Penoli (1996) 46 Cal.App.4th 298, 308.)
      Moreover, Contreras did not object to a related condition (condition 6r),
which requires that he “participate and comply with any assessment program
if directed by the [probation officer].” That acquiescence effectively concedes
that the trial court properly delegated the discretion to select tests designed
to diagnose Contreras’s rehabilitative needs. It would make little sense to at
the same time withhold a concomitant delegation of discretion to direct his
participation in reasonable treatment plans designed to meet those needs
once they are understood.
C.    Condition 7b is Not Unconstitutionally Vague.
      In a related argument also made for the first time on appeal, Contreras
contends that condition 7b “fails to delineate what types of course of conduct
such assessment tests may ultimately suggest.” He asserts that this
condition “is simply too open-ended” and as a result, “unconstitutionally
vague.” Again, even if the point had been properly preserved by objection in
the trial court, we would disagree.
      In addition to a general reasonableness requirement, a probation
condition “ ‘must be sufficiently precise for the probationer to know what is
required of him, and for the court to determine whether the condition has
been violated,’ if it is to withstand a challenge on the ground of vagueness.”


                                       9
(Sheena K., supra, 40 Cal.4th at p. 890.) Here, Condition 7b is not
unconstitutionally vague. It plainly directs Contreras to participate in
“treatment, therapy, counseling, or other course of conduct” as indicated by
the results of assessment programs and as directed by the probation officer.
Moreover, the record does not show that Contreras has been directed by a
probation officer to participate in any “course of conduct as suggested by
validated assessment tests.” In the future, if he is directed by a probation
officer to comply with this condition in a manner that does not give him
sufficient information to discern what conduct is required, he may challenge
the manner in which the condition has been implemented. (§§ 1203.2, subd.
(b)(1), 1203.3, subd. (a); see People v. Keele (1986) 178 Cal.App.3d 701, 708
[trial court retains jurisdiction to review probation officer’s actions].) 4
D.    The Judgment Must Be Modified to Vacate the Unpaid Portion of the
      Fees Imposed for the Presentence Probation Report and Monthly
      Probation Supervision.
      At the time of sentencing in May 2021, (former) section 1203.1b,
subdivision (a) authorized the court to order a probationer to pay the
reasonable cost of (among other things), a presentence investigation and
ongoing probation supervision. (Stats. 2014, ch. 468 (Assem. Bill No. 2199),


4     In the opening brief, Contreras also challenged conditions 6b (“Follow
such course of conduct that the P.O. [probation officer] communicates to
defendant”) and 6k (“Provide true name, address, and date of birth if
contacted by law enforcement. Report contact or arrest in writing to the P.O.
within 7 days. Include the date of contact/arrest, charges, if any, and the
name of the law enforcement agency.”) However, in the reply brief he
acknowledges that this court’s decision in People v. Kwizera (2000) 78
Cal.App.4th 1238, 1240 upheld under Lent a condition requiring a
probationer to “ ‘follow such course of conduct as the probation officer may
prescribe,’ ” and our recent decision in People v. Brand (2021) 59 Cal.App.5th
861, 870 forecloses his argument on condition 6k. Following these cases, we
do not further address these claims.
                                         10
§ 1.) The court ordered Contreras to cooperate in completing a financial
evaluation, and if it was determined that he had the present ability, to pay
$1,433 “for the pre-sentence investigation” and “up to $176 per month for
probation supervision.”
      Effective two months later in July 2021, the Legislature enacted
Assembly Bill No. 1869, which abrogated the authority to impose and collect
23 different administrative fees, including the presentence investigation and
probation supervision fees authorized under former section 1203.1b. (Stats.
2020, ch. 92, § 62; § 1465.9, subd. (a); see People v. Greeley (2021) 70
Cal.App.5th 609, 625.) The parties agree, as do we, that any unpaid portion
of these fees are uncollectable and unenforceable as of July 1, 2021.
Contreras is entitled to have that portion of each of these fees that remain
unpaid as of July 21, 2021 vacated from the judgment. (See People v. Lopez-
Vinck (2021) 68 Cal.App.5th 945, 952.)
E.    The Court Erred in Making the Criminal Conviction and Court
      Operations Assessments Conditions of Probation.
      In sentencing Contreras, the court stated in part:
         “In this case, imposition of sentence is suspended for a
         period of three years. He is placed on formal felony
         probation for that period of time on the following terms and
         conditions:” [¶] . . . [¶]
         “He’s to pay a court operations assessment of [$]40, a
         criminal conviction assessment of [$]30 . . . .”
      Assembly Bill No. 1869 did not abrogate the court’s authority to impose
either of these assessments. But they cannot be made a condition of
probation. (People v. Kim (2011) 193 Cal.App.4th 836, 842‒843 (criminal
conviction assessment under Gov. Code, § 70373); People v. Pacheco (2010)
187 Cal.App.4th 1392, 1402 (court operations assessment under § 1465.8).)
Contreras contends and the Attorney General concedes that these

                                       11
assessments should have been imposed as a separate order and not as
probation conditions.

                                DISPOSITION
      The matter is remanded to the superior court to modify its order of
probation to strike “cell phone” from condition 6n and to also strike the court
operations and court facilities assessments as conditions of probation, and
instead order them to be paid in a separate order. Any portion of the
probation costs ($1,433 for the presentence investigation, and up to $176 per
month for probation supervision) not collected before July 1, 2021 is
unenforceable and uncollectible. The portion of the judgment imposing such
costs pursuant to former section 1203.1b is vacated. In all other respects, the
judgment is affirmed.



                                                                        DATO, J.

WE CONCUR:



AARON, Acting P. J.



DO, J.




                                      12